IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


CLARENCE YATES,                             : No. 38 MM 2017
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA,               :
DELAWARE COUNTY COURT OF                    :
COMMON PLEAS JUDGE FRANK T.                 :
HAZEL,                                      :
                                            :
                    Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 24th day of April, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.               The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.